Citation Nr: 1749834	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to May 1972 with service in Vietnam.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to a TDIU.  

In February 2015, the Board remanded the issue for further development.  The Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and employment background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Veteran's TDIU claim was raised along with other claims for service connected disabilities in March 2011.   In April 2011, the VA acknowledged his claim for a TDIU and included a VCAA Notice containing an explanation of the evidence and information required to substantiate a claim for a TDIU, as well as a generic description of how effective dates and disability rating levels are assigned.  Accordingly, VA provided adequate notice to the Veteran of the actions required to support his claim.

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c)(4), 3.326.  VA has obtained medical treatment records and provided multiple VA examinations that reviewed the evidence of record and included interviews with the Veteran.  Moreover, the AOJ complied with previous remand instructions, including obtaining additional VA treatment records, obtaining SSA records, and requesting additional VA examinations and opinions.  The Board therefore finds that VA met its duty to assist the Veteran.

Legal Criteria and Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for multiple disabilities as follows:  major depressive disorder (MDD) rated as 50 percent disabling; erectile dysfunction, rated as 20 percent disabling; prostate cancer, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran also has noncompensable ratings for service connection for his hearing loss disability and residual scars.  As of August 2011, these disability ratings resulted in a combined disability rating of 70 percent.  The schedular criteria for a TDIU are therefore met. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's work history includes full-time employment as a dry cleaner owner/operator from 1992 to 2002, a bus driver from 2002 to 2003, and a vending services delivery and repairman from 2003 to 2007.  He also worked for a tile delivery service and in a machine shop.  His stated reason for leaving his last job in 2007 was due to difficulties with lifting heavy objects after an operation on his shoulder for a work-related injury.  The Veteran received his Bachelor's Degree in 1982.

In this case, the evidence establishes that the Veteran is not precluded from substantially gainful employment due solely to his service connected disabilities.  Indeed, during his February 2017 VA Exam for his mental health disorder, the Veteran indicated that he believed "nobody will hire me" because of his age.  However, he also indicated that he was not interested in obtaining employment, stating, "I want to get to retirement... get away from people telling me what to do... I'm looking forward to retirement."  At the time, the Veteran did not relate his unemployability to any of his service connected disabilities.  Significantly, as it pertains to his service connected MDD, the examiner concluded that the Veteran experienced occupational impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily."

A June 2016 examination for the Veteran's erectile dysfunction and prostate cancer reported the former as worsening and the latter as stable.  The examiner also noted the Veteran's noncompensable scars located in the midline lower abdomen suprapubic area.  The examiner concluded that the Veteran's reproductive system conditions did not impact his ability to work.

An audiological exam was conducted in August 2016.  The audiologist stated that neither his tinnitus nor hearing loss disability impacted ordinary conditions of daily life, including the Veteran's ability to work.

Taking into account the combined effect of all the Veteran's service-connected disabilities, and considering his educational achievements and work history, the Board concludes that the Veteran is capable of substantially gainful employment.

With regard to his educational achievements, the Veteran has a Bachelor's Degree and is considered well-educated.  This education should provide significantly more opportunities for him as opposed to limiting his employment options.  The fact that he hasn't previously pursued employment in the area of his major, International Business, does not preclude him from being able to apply those qualifications now.

Considering his service-connected disabilities, the Veteran reported in his December 2012 Compensation and Pension (C&P) exam that his MDD symptoms included significant difficulty with his mood, anhedonia, having lower appetite, disturbed sleep, psychomotor retardation, difficulty concentrating and completing tasks, and having no motivation.  However, he also commented that he would not mind having a part-time job, but feels he would get "bored" after 2-3 months of monotonous work.  

In his most recent C&P exam in February 2017 the Veteran denied being psychiatrically hospitalized or in residential treatment for a mental health issue since the prior exam in 2012.  He also reported feelings of "sadness but not sad-sad, more like mad about the last operation," anhedonia, fatigue, irritable mood, difficulty sleeping, lack of energy, and some difficulty with sitting still.  He indicated that his negative feelings are associated with a loss of sensation in his penis, as well as difficulties with urination, weak stream, and erectile dysfunction.  With regard to sleep, the Veteran reported, "I sleep nine to ten hours.  Sleep is rough.  I do a lot of tossing and turning.  In total I probably sleep 6-7 hours per night and don't feel rested.  I stay in bed until 10 am sometimes... I have issues with sleep every night."  The Veteran denied issues with concentration, although he reported that he sometimes will "miss things because of my hearing but not because I can't focus."

The Veteran's reported work history includes, among other things, working in the drycleaning industry and operating delivery vehicles.  While these types of occupations may require some social interactions, they are largely solitary in nature, thereby minimizing the Veteran's reported feelings of annoyance and irritability at being around people.  His reported fatigue and lack of energy would likely not impair his ability to be successful at more sedentary occupations, such as driving a vehicle.  While his sleeping problems at night could impact his job performance during the day, they would not render him unemployable since those problems occur during times he would not be at work.  In his most recent C&P exam, he denied issues with concentration.  This demonstrates an actual improvement of this symptom, and he should therefore be able to properly focus on a job task consistent with his past work experience.  While the conditions of erectile dysfunction secondary to prostate cancer, loss of penile sensation, and residual scars may be reasonably expected to impact one's personal life, they are not likely to effect occupational pursuits such as operating a vehicle.  Finally, the Veteran's tinnitus may cause him to as he stated "miss things," but hasn't been shown to be so debilitating as to make him unemployable in an occupation consistent with his employment background.

The Veteran's disability ratings are recognition that his disabilities may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment since 2007 is not synonymous with an inability to maintain substantial gainful employment at other occupations.  Significantly, as noted above, the Veteran left his job in 2007 after a shoulder surgery due to a shoulder injury, a disability for which he is not service connected.  

The Board takes note of the fact that the SSA adjudicated the Veteran as medically disabled, with a disability onset date of October 5, 2010.  His SSA records were added to his VA claim file in May 2015.  His application for disability shows that he claimed occupational impairment due to prostate cancer, arthritis, and a torn rotator cuff.  The VA is required to consider only the Veteran's service-connected disabilities in its determination of entitlement to a TDIU.  In making its determination, the SSA considered the additional disabilities of arthritis and a torn rotator cuff, neither of which is service-connected.  Hence, the SSA disability determination is not dispositive of entitlement to a TDIU from the VA.

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to service-connected disabilities.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.
ORDER

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


